NUMBER 13-14-00086-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI—EDINBURG


SMITA CHAKRAVARTHY,                                                          Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas.


                          ORDER OF ABATEMENT
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

      On March 9, 2015, appellant, Smita Chakravarthy, filed a motion requesting that

this Court order the Hidalgo County District Clerk’s Office to file a supplemental clerk’s

record containing the jury information cards, jury strike lists, and list of selected and

alternate jurors. Appellant asserted in her motion that the sealed jury information is
necessary to properly brief three issues on appeal related to the jury selection process.

Appellant further informed this Court that she initially attempted to file her motion with the

trial court, but the trial court “declined to rule” on her motion citing lack of jurisdiction to

do so. According to the pending motion’s certificate of consultation, the State “took no

position” on whether this Court should grant or deny appellant’s motion.

       When a defendant files a post-trial motion seeking discovery of jurors’ personal

information, ‘[h]e is not entitled to such information unless he shows good cause.’”

Taylor v. State, No. 01-11-00210-CR, 2015 WL 730136, at *6 (Tex. App.—Houston [1st

Dist.] Feb. 19, 2015, no pet. h.) (op. on reh’g) (citing Valle v. State, 109 S.W.3d 500, 509

(Tex. Crim. App. 2003) (citing TEX. CODE CRIM. PROC. art. 35.29) (West, Westlaw through

2013 3d C.S.)); see also Cyr v. State, 308 S.W.3d 19, 29–30 (Tex. App.—San Antonio

2009, no pet.) (noting that a trial court shall permit post-trial disclosure of personal juror

information only upon a showing of good cause). “What constitutes good cause must be

based upon more than a mere possibility that jury misconduct might have occurred; it

must have a firm foundation.” Cyr, 308 S.W.3d at 30 (citing Esparza v. State, 31 S.W.3d
338, 340 (Tex. App.—San Antonio 2000, no pet.). “Good cause” is shown upon sworn

testimony or other sufficient supportive evidence in the record. Hooker v. State, 932
S.W.2d 712, 716 (Tex. App.—Beaumont 1996, no pet.).

       Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

to hold a hearing within fourteen days of this order and determine whether appellant has

shown good cause to be entitled to the requested personal juror information. See TEX.

CODE CRIM. PROC. art. 35.29.


                                               2
        If the trial court determines that appellant has shown good cause to entitle

appellant access to the requested juror information, the Hidalgo County District Clerk shall

file such information in a sealed supplemental clerk’s record with the Clerk of this Court

on or before the expiration of ten days from the date of the trial court’s order. 1 The

appellant shall file any supplemental briefing on or before the expiration of ten days after

this Court receives the sealed supplemental clerk’s record. Furthermore, the State may

file any supplement briefing on its behalf on or before the expiration of ten days after this

Court receives appellant’s supplemental briefing.

        If the trial court determines that appellant has not shown good cause to entitle

appellant access to the requested juror information, appellant shall file any supplemental

briefing on or before the expiration of ten days of the trial court’s order. Furthermore, the

State may file any supplemental briefing on its behalf on or before the expiration of ten

days after this Court receives appellant’s supplemental briefing.

        Regardless of the trial court’s determination of whether appellant has shown good

cause to entitle appellant access to the requested juror information, the trial court shall

cause its order regarding this issue to be included in a supplemental clerk’s record, and

shall further cause a supplemental reporter’s record of the proceedings to be prepared.

The supplemental clerk’s record and supplemental reporter’s record shall be filed with the

Clerk of this Court on or before the expiration of ten days from the date of the trial court’s

order. Finally, this cause shall be automatically reinstated upon the filing, if any, of



        1Attorneys for the appellant and the State shall contact the Clerk of this Court for instructions on
how to review this sealed supplemental clerk’s record.

                                                     3
appellant’s supplemental briefing.

       It is so ORDERED.

                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this the
23rd day of March, 2015.




                                     4